Per Curiam,
The agreement of appellants was to convey to appellee a lot of 'ground “free and clear of all liens and encumbrances.” Although Federal Lane has never' been opened through the land owned by pláintiffs, it was none the less a public highway: Commonwealth v. McNaugher et al., 131 Pa. 55. That portion of it was vacated by an.ordinance of the City of Pittsburgh, passed June 16, 1910, *312in pursuance of the Act of March 21, 1905, P. L. 46; but as yet the damages and benefits arising from said vacation have not been ascertained. As benefits may be assessed against the lot which appellants agreed to convey to appellee clear of “all liens and encumbrances,” judgment was properly entered for the defendant on the case stated, and it is, therefore, affirmed.